DETAILED ACTION

Claims status
In response to the application filed on 07/14/2021, claims 1, 4, 6, 8, 9, 12, 14, 16, 17, 20, 22, 24, 25, 28, 30 and 32 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1, 4, 6, 8, 9, 12, 14, 16, 17, 20, 22, 24, 25, 28, 30 and 32 are found to be allowable. Claims 1, 4, 6, 8, 9, 12, 14, 16, 17, 20, 22, 24, 25, 28, 30 and 32 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“A method for wireless communication, comprising: 
identifying a beam failure condition has occurred; 
detecting a set of reference signal beams and determining that more than one of the reference signal beams of the set are received with a respective beam strength metric that is greater than a beam strength threshold;
selecting a reference signal beam from the more than one reference signal beams; and
determining, based on identifying that the beam failure condition has occurred, a reference signal beam that is received with a beam strength metric that is greater than a beam strength threshold; and 
transmitting, based on the determining, a beam failure recovery (BFR) signal using resources associated with the reference signal beam.” in combination with other claim limitations as specified in claims 1, 4, 6, 8, 9, 12, 14, 16, 17, 20, 22, 24, 25, 28, 30 and 32.
With respect to claim 1; Takeda discloses a method for wireless communication, comprising: identifying a beam failure condition has occurred (See Figs. 3-6: when beamforming is used, the quality of beams (also referred to as, for example, “BPL (Beam Pair Link)”) might deteriorate due to blockage caused by obstacles and/or suchlike factors, and, as a result of this, RLF (Radio Link Failure) might occur frequently. When RLF occurs, cell connections need to be re-established, so that, if RLF occurs frequently, this may lead to a degradation of system performance. Therefore, in order to prevent the occurrence of RLF, when the quality of a specific beam deteriorates, it is preferable to switch to another beam adequately (this is referred to as “beam recovery,” “L1/L2 beam recovery,” and/or the like). In this case, the problem lies in based on what conditions BF (Beam Failure) should be detected and/or beam recovery should be triggered. ¶. [0009-0010]); detecting a set of reference signal beams (See Fig. 5: measured based on the CSI-RS resources of a given number of active beams, against a given threshold. ¶. [0077]) and determining, based on identifying that the beam failure condition has occurred (See ¶. [0009-0010]), a reference signal beam (See Figs. 5-6: at step S101, Reference Signal Resource Power (RSRP) associated with CSI-RS resources; ¶. [0077-0079]) that is received with a beam strength metric that is greater than a beam strength threshold (See Fig. 5: Steps S101-S102, determining whether the CSI-RSRP of active beams are greater than the given threshold, i.e., beam strength metric, or not; see ¶. [0079-0080]); and transmitting, based on the determining, a beam failure recovery (BFR) signal (See Figs. 5-6: Steps S103: transmission of the Beam Recovery Signal based on the determination of comparing the power of CSI-RSRP and Threshold level; ¶. [0083-0085]) using resources associated with the reference signal beam (See Figs. 5-6: Transmission of the Beam Recovery Signal is triggered based on the configurations of the CSI-RS resources associated with beams; ¶. [0085-0086]).
See Figs. 12-14: reporting Beam quality metric and reporting quality metric threshold. ¶. [0146]).
Neither Takeda nor Deng nor in combination teaches “detecting a set of reference signal beams and determining that more than one of the reference signal beams of the set are received with a respective beam strength metric that is greater than a beam strength threshold; selecting a reference signal beam from the more than one reference signal beams...” 
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1, 4, 6, 8, 9, 12, 14, 16, 17, 20, 22, 24, 25, 28, 30 and 32 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416